Judge Owsley
delivered the opinion of the court.
Notwithstanding the court, before whom the traverse in this case was tried, made an order discharging the surety in the bond given by Carneal before the justice, for the due prosecution of the traverse, the surety, nevertheless, remained responsible; and, as was held at the present term in the case of Jack against Carneal, the security was incompetent to prove any fact conducing to shew Carneal's right to recover. Because therefore, Rout, who is security in the bond, was admitted as a witness on the part of Carneal, the judgment must be reversed with cost, the cause remanded, and further proceedings had, not inconsistent with his opinion.